107 F.2d 1016 (1939)
George W. HOOKER, Plaintiff-Appellant,
v.
James J. HOEY, Collector of the United States Internal Revenue for the Second District of the State of New York, Defendant-Appellee.
No. 71.
Circuit Court of Appeals, Second Circuit.
November 20, 1939.
Holt S. McKinney, of New York City, for appellant.
John T. Cahill, U. S. Atty., of New York City (Dolores C. Faconti, Asst. U. S. Atty., of New York City, of counsel), for appellee.
Before SWAN, CHASE, and CLARK, Circuit Judges.
PER CURIAM.
Judgment affirmed on opinion below, D. C., 27 F. Supp. 489.